Citation Nr: 0121255	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-07 260	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right thumb injury.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for labile 
hypertension. 



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from 
February 1975 to February 1977, and from January 1988 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in October 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, D.C., which, among other things, denied the 
veteran's claims of service connection for the residuals of a 
right thumb injury, arthritis of the left knee, and labile 
hypertension.  This matter was previously before the Board in 
August 2000, at which time the issues on appeal were remanded 
to the RO for additional development.  (As noted in the 
Board's remand, other issues were developed for the Board's 
review, but were either subsequently granted by the RO or not 
appealed by the veteran.)  The case is again before the Board 
for appellate review.

The Board notes that, in November 1998, April 1999, and 
October 1999, the veteran submitted claims of entitlement to 
service connection for disability(ies) causing chest pains 
and shortness of breath due to the use of tobacco-based 
products and nicotine dependence.  Presumably, such a claim 
was for disability other than labile hypertension.  However, 
the RO has not made any determination on such an issue.  
Therefore, the issue of entitlement to service connection for 
disability causing chest pains and shortness of breath is 
hereby referred to the RO for appropriate action.

(The claims of entitlement to service connection for 
arthritis of the left knee and labile hypertension will be 
addressed in the REMAND portion of this decision.)  


FINDING OF FACT

The veteran's right thumb disability is not related to his 
military service.



CONCLUSION OF LAW

A right thumb disability is not the result of disease or 
injury incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right thumb disability began as 
a result of injury sustained during his period of military 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation during service 
of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury was occurred in 
service is not enough; there must be chronic disability 
resulting from that in-service injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Turning to the relevant medical evidence, the service medical 
records (SMRs) reveal that the veteran injured his thumb in 
October 1975 during a football game.  The veteran explained 
that he heard a "cracking sound" during the incident and 
could not move his thumb afterward.  Thumb X-rays were 
negative; the diagnosis was a sprain.  

During his second period of active duty service, the SMRs 
show that in March 1994 the veteran was seen for complaints 
of pain and decreased sensation in his thumb, particularly in 
the area of the metacarpophalangeal (MP) joint.  He reported 
that he had injured it in January 1994, when he fell and 
hyper-extended it while holding his 

son.  Objectively, there was tenderness, but there were no 
signs of limitation of motion or instability due to 
collateral ligament damage or laxity; the diagnosis was a 
soft tissue injury.  In April 1994 the veteran received 
follow-up treatment; he indicated that he was still 
experiencing pain in the MP joint of his thumb, but the cast 
he was wearing had since been removed.

An October 1996 VA orthopedic examination report noted that 
the veteran did not have any complaints relative to his right 
thumb.  Nevertheless, the right thumb did exhibit tenderness 
upon application of pressure to the MP joint.  However, range 
of motion was within normal limits, and the external 
appearance of the thumb was unremarkable.

In May 1998, the veteran underwent another VA orthopedic 
examination, which was performed by the same examiner who 
conducted the October 1996 examination.  The veteran 
complained of persistent numbness in the distal phalanx and 
pain in the MP joint, and he noted that his work with a 
computer had to be interrupted every 20-30 minutes.  The 
examiner noted the thumb injury the veteran had sustained 
during service in 1994, and recounted that he did not have 
any complaints concerning it when examined by VA in October 
1996.  Nevertheless, the examiner objectively observed 
swelling and pain in the area of the ulnar collateral 
ligament and in the joint capsule.  It was also reported that 
flexion of the thumb was restricted by pain for the last 3 
degrees of motion.  The examiner also verified that the 
veteran experienced pain when trying to grip something 
tightly, but the examiner ultimately concluded that the 
veteran's 1994 thumb injury during service had "totally 
resolved" by the time that he was examined in October 1996.  
Further, the examiner opined that "[a]ctual findings are 
consistent with trauma to the ulnar collateral ligament of 
the MP-joint of the right thumb which had not been present 
previously.  The veteran sustained this injury probably not 
too long ago.  [A] relationship [with] the old injury during 
active military service is not likely."  The diagnosis was a 
"[p]artial tear to the ulnar collateral ligament, MP-joint, 
right thumb due to a more recent trauma (occurrence after 
10/96)."  


After a review of the evidence in light of applicable laws 
and regulations, the Board finds that service connection is 
not warranted for the residuals of a right thumb injury.  
Although the SMRs show that the veteran injured his right 
thumb in service, the evidence of record does not show that 
this injury led to the currently diagnosed right thumb 
disability.  Indeed, the relevant medical evidence 
specifically refutes the claim of a connection between his 
current thumb disability and the problems he had in service.  
It is particularly significant that the VA examiner who 
opined that there was no relationship between current 
symptomatology and the thumb injury in service also reviewed 
the claims file and had the opportunity to examine the 
veteran twice, in October 1996 and May 1998.  There is no 
medical evidence to contradict this examiner's conclusion.  

The Board has considered the veteran's written statements 
that his right thumb disability is related to the injuries he 
suffered in service.  However, while the veteran, as a lay 
witness, is competent to report symptoms experienced, he is 
not competent to render a medical diagnosis or provide an 
opinion on the question of medical nexus.  Questions 
requiring diagnostic skills must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim of entitlement to service 
connection for residuals of a right thumb injury.

In rendering this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  


With regard to the Veterans Claims Assistance Act of 2000, 
the Board notes that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit sought on appeal.  The 
applicable rating decisions, statement of the case, and 
supplemental statement of the case, have informed the veteran 
of the information and evidence necessary to substantiate his 
claim, and have therefore satisfied the notification 
requirements.  Additionally, there has been no indication 
that additional records need to be obtained.  Moreover, a 
medical nexus opinion has been sought and obtained by the RO.  
The Board therefore finds that the record as it stands is 
adequate to allow for review of the veteran's claim and that 
no further action by the RO is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Entitlement to service connection for the residuals of a 
right thumb injury is denied.


REMAND

Turning to the claims of service connection for labile 
hypertension and left knee arthritis, a review of the claims 
file reveals that the medical evidence of record does not 
include any opinion as to the etiology of the veteran's 
diagnosed left knee disability, or a complete opinion as to 
the etiology of diagnosed labile hypertension.  

With regard to the issue of service connection for labile 
hypertension, a May 1998 VA cardiology examination report 
includes a diagnosis of labile hypertension, but fails to 
describe the etiology of this disability, except to opine 
that "[t]here is no evidence of any organic illness related 
to prolonged cigarette smoking and nicotine dependence during 
active military service."  In other words, no opinion was 
provided as to whether hypertension can otherwise be traced 
to the veteran's period of military service.

Therefore, the Board finds that the production, collection, 
and consideration of medical evidence that specifically 
addresses the question of whether the veteran's diagnosed 
left knee disability and labile hypertension are related to 
service is mandated by the Veterans Claims Assistance Act of 
2000, which was signed into law by the President on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  The veteran should be given 
an opportunity to supplement the record 
and identify any additional sources of 
medical records relevant to his claim of 
service connection for a left knee 
disability or labile hypertension. 

2.  The veteran should be scheduled for 
VA orthopedic and cardiovascular 
examinations.  The examiner(s) should 
review the claims file, examine the 
veteran, and undertake all clinical tests 
or studies deemed 

appropriate.  The examiner(s) should 
provide diagnoses and etiologies 
concerning his left knee disability and 
labile hypertension, and offer an opinion 
as to whether it is at least as likely as 
not that any such disability is related 
to his period of military service.  With 
regard to the labile hypertension claim, 
the examiner should also opine whether it 
is at least as likely as not that any 
hypertension is due to the use of tobacco 
products in service; and whether it is at 
least as likely as not that nicotine 
dependence, if present, arose in service, 
and if so, whether it is at least as 
likely as not that any current labile 
hypertension resulted from that nicotine 
dependence.  The examiner is requested to 
report all findings in detail, and to 
provide a rationale for all opinions 
rendered.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
any benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The veteran should be given an opportunity to respond to the 
supplemental statement of the case.  No action is required of 
the veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures and to obtain clarifying information.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an 

expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



